|Vlay ,2(;2 , :015_

Oft”ice Of'The Clerk

Court of Criminal Appeals `
Post Of“fice Box 12308
Austin, Texas 78711

Re: Ex Parte Martin Allen Draughon, Trial Habeas No. 463,7298;
Ex Parte Martin Al|en Draughon, Trial Habeas No. 463,7288;
Ex Parte Martin Al|en Draughon, Tria| Habeas No. 463,727B.

Dear C|erk:

| am enclosing for filing my 'pro se’ ”Applicant's Objections To Trial Court’s Eindings Of Fact
And Conc|usions Of Law” in trial cause numbers 463,7298, 463728_8, and 463727B.

These cases are from Harris County, Texas, the 338“' Judicia| District Court. O/n April 24, 2015
the 338"‘ Judicial District Court signed three orders adopting proposed .fact findings and
conclusions of the State. The clerk was ordered by the trial court to prepare a transcript of
papers in these habeas cases and transmit the transcripts to this Court. The transcripts from
Harris County should be on tile With your office by this date. 1

Please file the enclosed ”objections" and present same to the Justices of the Court of Criminal
Appeals. ‘ .

Very truly yours,

' , .. _ garzaon m
MLWK ` ` couRr or CR\M\NAL APFEALS

Nlartin Al|en Draughon, Applicant `JUN 01 2815
347 East Whitney, Apt. H v '
Houston, Texas 77022 ' ` c twa §_1@$5§&€;§3;'§271 S.W.

 

3d 698 (Tex Crim. App. 2008).

'l'he Supreme Court of the United States speaks of the 'right’ of a habeas applicant to a full
and fair opportunity for factual development, in Boumediene v. Bush, 553 U.S. 723, 790-91
(2008). There can be no full and fair hearing when, as at bar, the credibility of the attorney
whose representation is being challenged is predetermined as a foregone conclusion, without
any indication that the trial judge has any knowledge of-the attorney, and where the attorney's
'affidavit' is never received by the Applicant. The procedures that were employed in
Applicant's case make a mockery of the spirit and intent of Article 11.07 and a fact-finding
procedure designed to produce just results.

7. Applicant further 913ng to the following findings of fact as contained in the trial court's
adopting Order of April 24, 2015:

”Prior to accepting the applicant’s guilty plea in cause 463728 the trial court admonished the
applicant as required by |aw."

”The applicant failed to demonstrate that the prosecutor engaged in any form of misconduct
or coercion which resulted in the applicant’s guilty plea in cause number 463728.”

”The applicant’s allegation concerning his purported pre-trial solitary confinement for
twenty one days does not present a challenge related to the fact or length of the applicant’s
current confinement.”

”The applicant was legally competent to stand trial and to plead guilty in cause number
463728."

”Trial counsel discussed with the applicant of the possibility of and the circumstances
allowing for withdrawing his guilty plea, but the applicant never expressed a desire to withdraw
his plea."

”The totality of the representation afforded the applicant was sufficient to protect his right
to reasonably effective assistance of counsel.”

”The applicant’s guilty plea was knowingly and voluntarily entered.”

”The applicant has failed to demonstrate that his conviction was improperly obtained."

Se_e”Findings Of Fact, Conclusion Of Law And Order," of April 24, 2015, at p. 2. The entire fact-
finding procedure was inadequate to protect the rights of the Applicant and to result in reliable
findings of fact worthy of crediting by this reviewing Court.

Wherefore, premises considered, this Court should Le_j_e_c_t_the findings of fact and conclusions
of law entered by the trial court on April 24, 2015, an_d enter an order remanding this case back
to the trial court for an in-court evidentiary hearing, with service upon the Applicant of any
'affidavit' filed by attorney Wilford A. Anderson.

VER|FlCAT|ON
l hereby declare under penalty of perjury that the foregoing facts are true and correct. 28 ,

U.S.C. 1746.

Respectfully submitted,

, 1’\,
MART\N ALLEN DRAuGii/ow, Applicant
347 East Whitney, Apt. H

Houston, Texas 77022

CERTF|CATE OF SERVlCE
|, Martin Al|en Draughon do hereby certify that a true and correct copy of the foregoing and
within has been served on the Respondent by placing same in the United States |Vlail, first-class
postage prepaid, addressed to Baldwin Chin, Assistant District Attorney, 1201 Frank|in, Suite

600, Houston, Texas 77002 on this the¢§ § day of May, 2015.

M¢HMW-~

MART\N ALLEN DRM;HON, Applicant
347 East Whitney,.Apt. H
Houston, Texas 77022